Citation Nr: 0623933
Decision Date: 08/09/06	Archive Date: 01/18/07

DOCKET NO.  04-04 396	)	DATE OCT 04 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia





ORDER


     The following correction is made in a decision issued by the Board in this case on August 9, 2006:

On page 1, under the Representation heading, Appellant represented by: Disabled American Veterans is deleted


		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals
Citation Nr: 0623933	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of his minor child, NJC.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from February 1979 to May 
1985.  The appellant is the mother and guardian of the 
veteran's minor child, NJC.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the RO that denied the 
appellant's claim for an apportionment of the veteran's 
compensation benefits on behalf of his minor child, NJC, 
finding that the veteran reasonably provides support for such 
minor child.  The appellant perfected an appeal of that 
decision.  


FINDINGS OF FACT

1.  The appellant is the mother and legal guardian of the 
veteran's minor child, NJC.

2.  The veteran has been receiving VA disability compensation 
benefits at a combined disability rate of 70 percent, 
effective May 31, 2001; his award includes additional 
benefits for dependents.

3.  The veteran, who is not residing with the appellant and 
his minor child, NJC, is reasonably discharging his 
responsibility for child support.

4.  The appellant has not demonstrated financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor child, NJC, are not met.  38 U.S.C.A. §§ 5103A, 
5307(a)(2) (West 2002); 38 C.F.R. § 3.159, 3.450, 3.451 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA does not apply to decisions regarding how benefits 
are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An 
apportionment decision involves deciding how existing 
benefits are paid.  Under the reasoning in Sims the VCAA 
would not appear to be applicable to apportionment 
adjudications.  In any event the requirements of the VCAA 
were met in this case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a February 2003 letter, the RO notified the appellant 
and the veteran to submit evidence of their monthly income 
and expenses, and of amounts contributed to the dependent, 
NJC.  This document served to provide notice of the 
information and evidence needed to substantiate the claim for 
apportionment.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Both parties were provided with a statement of the case (SOC) 
and supplemental SOCs (SSOCs), which notified them of the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
relative responsibilities of the appellant and the veteran to 
provide evidence versus the responsibility of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In February 2006, the appellant indicated that she had no 
further evidence to submit.  38 C.F.R. § 3.159(b).  

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the parties after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the claim for apportionment was re-adjudicated by the agency 
of original jurisdiction after notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The parties have not been provided with notice of the type of 
evidence necessary to establish any disability rating or to 
assign an effective date for an apportionment on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The Board 
finds no prejudice to either party in proceeding with a 
denial of the apportionment claim, as concluded below, 
because any question as to an appropriate disability rating 
is inapplicable to this matter, and any effective date to be 
assigned is rendered moot.

The Board finds that there is no indication that additional 
action is needed to comply with the duty to assist the 
parties.  Neither the appellant nor the veteran has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Examinations and medical opinions are not necessary for an 
apportionment claim.

Hence, the Board finds that the RO's actions comply with the 
duty to assist requirements, and no further notice or 
assistance are required.  38 U.S.C.A. § 5103A.

II.  Analysis

When the veteran is not residing with his or her spouse, or 
when the veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  
38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation benefits payable may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.

Thirty-eight C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a) (2005).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2005).

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In this case, the veteran has been awarded service-connected 
VA disability compensation benefits at a combined disability 
rate of 70 percent, effective May 31, 2001.  His award of 
benefits includes additional benefits for his minor 
dependents, including NJC.  The appellant is the mother and 
guardian of NJC, who has been separated from the veteran 
throughout this appeal.

In January 2003, the appellant filed a claim for an 
apportionment of the veteran's VA compensation benefits, 
requesting payment to her on behalf of the veteran's minor 
child, NJC.  She asserted that the veteran's minor child, 
NJC, has a disability and that her income is not enough to 
meet their needs.  The appellant also asserted that the 
veteran was in arrears for child support payments, and 
indicated that the monthly amount he paid her of $106 and no 
other benefits were inadequate for paying bills and raising a 
child.

In March 2003, the appellant indicated that she worked for 
the James City County Government, and that her average 
monthly income was $1,703.  She also indicated that she 
received $106 in monthly child support from the veteran, for 
a total monthly net income of $1,809.  She stated that her 
average monthly expenses totaled $1,708, including $358 per 
month for housing, $250 for food, $144 for utilities, $60 for 
telephone, $87 for clothing, $56 for medical, $51 for school 
expenses, and she listed several outstanding debts.  The 
appellant also used credit cards to make ends meet.

Also in March 2003, veteran reported monthly income of 
$1,008, and expenses of $1,877.  This report appears to be 
inaccurate inasmuch as his VA benefits at that time were 
$1,155.  He also reported some monthly expenses that were 
unrelated to providing the necessities of life.  These 
included $50 per month to support a son in college, and $45 
per month for cable television.  Even adjusting for the 
additional income and unnecessary monthly expenses, the 
veteran's report indicates expenses that far exceed his 
income.

The threshold question that must be answered is whether the 
veteran has been reasonably discharging his responsibility 
for the support of his minor child, NJC.  If he has not, then 
an apportionment may be made.  It is only at that juncture 
that hardship of the parties can be considered under 38 
C.F.R. § 3.453 (2005) for the purpose of determining the rate 
or amount of apportionment.

The appellant has reported that the veteran has some unpaid 
arrearages in the payment of child support.  The veteran 
appears to be disputing this, and has written that he is 
paying the court ordered amount of $141 per month, which 
includes $35 for arrearages.  He has provided receipts which 
appear to show that he has paid some arrearages.  It is not 
in dispute, however, that he is paying at least $106 support 
for his child.  A court has determined that $106 is a 
reasonable amount for the child's support.  Since the veteran 
is paying this amount, he is reasonably discharging his 
responsibilities.

In sum, the evidence in this case shows that the veteran is 
reasonably discharging his child support responsibilities on 
behalf of his child, NJC.  As such, the criteria for a 
general apportionment under 38 C.F.R. § 3.450 are not met.  

While 38 C.F.R. § 3.450 requires a finding that a veteran is 
or is not reasonably discharging his duties to provide for 
his child, 38 C.F.R. § 3.451 has no such requirement.  
Therefore, the Board must consider whether a "special" 
apportionment is warranted under the circumstances set forth 
in 38 C.F.R. § 3.451.  

In order for a special apportionment to be warranted, 
hardship must be shown to exist.  Hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter, or medical expenses.  Such deprivations are not 
shown in this case.  

In February 2003, the appellant was given an opportunity to 
provide evidence supporting the existence of such a hardship.  
The evidence she provided shows that she has a regular 
monthly income from employment in addition to the child 
support payments that she receives from the veteran.  While 
the appellant has argued that the veteran has been in arrears 
for his child support payments, she has not provided evidence 
that she and NJC have been deprived of food, clothing, or 
shelter.  Significantly, based upon the financial information 
submitted in March 2003, her income alone would provide the 
necessary funds for those basic necessities.

The Board finds that the weight of the evidence is against 
finding that a financial hardship exists.  Further, no 
special apportionment will be made where the veteran is 
providing for dependents.  38 C.F.R. § 3.451(c).  The veteran 
is doing so in this case.  Thus, the criteria for the 
assignment of a special apportionment have not been met under 
38 C.F.R. § 3.451.

Additionally, given that his expenses far exceed his income, 
an additional apportionment would cause hardship on the 
veteran.

Finally, the veteran is also paying child support for two 
other children.  This fact must be considered in deciding 
whether to pay a special apportionment.  38 C.F.R. § 3.451.  
It would not be equitable to in effect shift income from the 
support of those children to the child who is the subject of 
this appeal.

For these reasons, the evidence is against the grant of an 
apportionment of the veteran's VA compensation benefits.


ORDER

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of his minor child, NJC, is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


